Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 29, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143733                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143733
                                                                    COA: 305047
                                                                    Kalamazoo CC: 2010-000646-FH
  SHAWN THOMAS BROWN,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 22, 2011
  order of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address what relief, if any, is available to the defendant
  under the following circumstances. The defendant pled guilty to second-degree home
  invasion as a second habitual offender and, as part of the plea proceeding pursuant to
  MCR 6.302(B)(2), was informed that his maximum possible sentence was 15 years,
  despite the fact that his maximum sentence as a second habitual offender was 22½ years.
  At sentencing, the trial court imposed an enhanced maximum sentence of 22½ years.
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 29, 2011                   _________________________________________
           t1220                                                               Clerk